Citation Nr: 1146203	
Decision Date: 12/19/11    Archive Date: 12/29/11

DOCKET NO.  08-34 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach



INTRODUCTION

The Veteran served on active duty from January 1974 to July 1978.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the RO.  

After reviewing the record, the Board finds that additional development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

In his substantive appeal, VA Form 9, received in November 2008, the Veteran raised contentions to the effect that service connection was warranted for a hearing loss disability and tinnitus.  Those claims have not been certified to the Board on appeal nor have they otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over either claim, and they will not be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.101 (2011).  However, they are referred to the RO for appropriate action.


REMAND

The Veteran contends that he has a low back disorder, primarily as the result of lifting associated with his duties in service.  In the alternative, he contends that his low back disorder is the result of or has been aggravated by his service-connected right knee disorder.  Therefore, he maintains that service connection for a low back disorder is warranted, either on a direct or secondary basis.  

The report of the Veteran's January 1974 service entrance examination and his service treatment records are negative for any complaints or clinical findings of a chronic, identifiable back disorder or associated injury.  

During his June 1978 service separation examination, the Veteran reported recurrent back pain due to excessive lifting.  However, the examiner noted that such complaints had self-resolved.  

The Veteran reports that following his separation from service, he continued to experience chronic back pain.  In this regard, the Board notes that he is competent to report what he experienced in and after service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis of his symptoms or the cause of a particular disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

During VA treatment in March 2006, the Veteran reported a one year history of low back pain, sometimes pinching the sciatic nerve in either leg.  The diagnosis was chronic low back pain.  In January 2008, after shoveling snow, he received a diagnosis of low back strain.  However, there are no records on file reflecting his treatment for a back disorder after that time.  

To date, the Veteran has not been examined by VA, specifically to determine the etiology of any back disorder found to be present.  

During VA treatment in February 2008, the Veteran reported that he was then receiving, or had been receiving, Supplemental Security Income from the Social Security Administration.  However, copies of his Social Security records have not been associated with the claims folder.  

Inasmuch as there may be outstanding evidence which could support the Veteran's claim, the case is remanded to the RO for the following actions:

1.  Request that the Social Security Administration provide documentation associated with the Veteran's award of Social Security benefits.  This should include a copy of the original award letter; notices of termination of benefits; and copies of all medical records and reports associated with the award and termination of such benefits.

Efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) (2) (2011).

2.  Request that the Veteran provide the names and addresses of the health care providers, both VA and non-VA, who have treated him for a back disorder since January 2008.  Then request those records directly from the health care providers so identified.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the identified health care provider is affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(c) (2) (2011).

If the identified health care provider is not affiliated with the federal government, and the requested records are unavailable, notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A (b) (West 2002); 38 C.F.R. § 3.159(e) (2011).  

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for orthopedic and neurologic examinations to determine the nature and extent of any low back disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

If a low back disability(is) is diagnosed, the examiner must identify and explain the elements supporting each diagnosis.  

The examiner must also render an opinion as to whether it is at least as likely as not (at least a 50/50 chance) that the Veteran's back disorder was first manifested by his complaints of back pain during his June 1978 service separation examination.  

In addition, the examiner must render an opinion as to whether it is at least as likely as not that the Veteran's low back disorder is proximately due to or has been aggravated by his service-connected right knee disorder.  In this regard, please note whether there has been an increase in pathology of the Veteran's low back disorder, and, if so, whether it is proximately due to or the result of the service-connected right knee disorder and not due to the natural progress of the low back disorder.  VA will not concede that the low back disorder was aggravated by a service-connected disease or injury unless the baseline level of severity of the low back disorder is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the low back disorder.  

In the event that the Veteran does not report for the aforementioned examinations, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  It should be indicated whether any notice that was sent was returned as undeliverable.

4. When the actions in parts 1, 2, and 3 have been completed, undertake any other indicated development.  Then readjudicate the issue of entitlement to service connection for a low back disorder.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 
The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


